       Case 1:19-cv-11100-LAK-SDA Document 36 Filed 08/04/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Mark Ward,

                                 Plaintiff,
                                                                  1:19-cv-11100 (LAK) (SDA)
                     -against-
                                                                  ORDER
 Innosub USA, et al.,

                                 Defendants.




STEWART D. AARON, United States Magistrate Judge:

        No later than August 11, 2020, Plaintiff shall file corrected proposed Clerk’s Certificates

of Default per the Clerk of Court’s directives (see Filing Errors, ECF Nos. 19, 23, 24, 28, 30). Plaintiff

(and any other party that has appeared) shall attend via Telephone for a conference in the above-

captioned matter on Friday, August 14, 2020, at 11:00 a.m. EST, by calling 888-278-0296,

passcode 6489745. During the conference, the Court shall address the status of the action. SO

ORDERED.

DATED:          New York, New York
                August 4, 2020

                                                         ______________________________
                                                         STEWART D. AARON
                                                         United States Magistrate Judge
